PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Studebaker & Brackett PC
8255 Greensboro Drive
Suite 300
Tysons, VA 22102



In re Application of USHIKURA et al.
Appl. No.: 17/025,098
Filed: 18 Sep 2020
For:  RADIATION DETECTOR AND RADIOGRAPHIC IMAGING DEVICE
:::::


WITHDRAWAL FROM ISSUE
    37 CFR 1.313



The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The Notice of Allowance and Fees Due and the Notice of Allowability mailed October 25, 2021are hereby vacated. The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

U.S. Patent and Trademark Office records reveal that the issue fee and the publication fee have not been paid.  If the issue fee and the publication fee have been submitted, the applicant may request a refund, or may request that the fee be credited to a deposit account.  However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

Telephone inquiries related to this decision should be directed to David Makiya, Supervisory Patent Examiner, at (571) 272-2273. 

The application is being forwarded to the examiner for action.

_/TASHIANA R ADAMS/  Director, Technology Center 2800                                                                                                                                                                                                      
______________________
Tashiana R. Adams
Director, Patent Examining Technology Center 2800  /LEE A FINEMAN/